               Case 19-10285-RAM         Doc 22     Filed 03/08/19     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                   Case No. 19-10285-BKC-RAM
GISELA MOREIRAS;
                                                   Chapter 7
         Debtor.                              /

                   TRUSTEE’S OBJECTION TO THE DEBTOR’S CLAIMED
                      EXEMPTIONS AND MOTION FOR TURNOVER

         JACQUELINE CALDERIN, Chapter 7 Trustee, (the “Trustee”) respectfully moves this

Court, pursuant to Rules 4003 and 9006(b) of the Federal Rules of Bankruptcy Procedure and 11

U.S.C. §,§ 521, 522, 541, and 542, and files this Objection to Debtor’s Claimed Exemptions and

Motion for Turnover (the “Objection”) for the personal property claimed exempt by the Debtor, and

in support thereof, states as follows:

         1.    This matter was initiated by Gisela Moreiras (the “Debtor”) with the filing of a

Voluntary Petition for relief under Chapter 7 of the Bankruptcy Code in this Court [ECF #1].

         2.    The § 341 Meeting of Creditors was held and concluded on February 6, 2019 [ECF

#19].

         3.    Schedule A/B of Debtor’s bankruptcy petition [ECF #1] reflects personal property

listed with an aggregate value that exceeds allowed exemptions under Florida law.

         4.    Pursuant to Florida Law, the Debtor is entitled to exempt property with a value of up

to $1,000.00 plus $1,000 for a motor vehicle if the Debtor is claiming a homestead exemption. If the

Debtor is not claiming a homestead exemption, then the Debtor may claim an additional $4,000 of

exemptions in personal property.

         5.    The Debtor has claimed a home exempt.
               Case 19-10285-RAM           Doc 22      Filed 03/08/19     Page 2 of 2



       6.      The Trustee believes the Debtors have exceeded allowed claimed exemptions, the

value of which should be turned over to the Trustee for the benefit of creditors.

       7.      Therefore, the Trustee objects to the Debtor’s claimed exemptions and turnover of the

non-exempt value of the following property listed on Schedule A/B.

       WHEREFORE, the Trustee respectfully requests an Order: (a) sustaining the Trustee’s

objection to the Debtor’s claimed exemptions; (b) directing the Debtor to turnover property that

exceeds the amount of the allowed exemptions; and (c) granting such other relief as the Court deems

just and proper.

               I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

transmission of Notices of Electronic Filing generated by CM/ECF to those parties registered to

receive electronic notices of filing in this case and via U.S. Mail to the parties listed on the Service

List below on March 8, 2019.

                                                                /s/ Jacqueline Calderin
                                                                JACQUELINE CALDERIN
                                                                Chapter 7 Trustee
                                                                1825 Ponce de Leon Blvd, #358
                                                                Coral Gables, Florida 33134
                                                                T 786.369.8440
                                                                F 786.369.8523
                                                                calderintrustee@gmail.com


Via U.S. Mail:
Gisela Moreiras
5411 SW 143 Ave
Miami, FL 33175




                                                   2
